Exhibit 10.5
Execution Version
INTERCREDITOR AGREEMENT
     Intercreditor Agreement (this “Agreement”) dated as of May 18, 2011 among
Bank of America, N.A., as Collateral Agent (in such capacity, with its
successors and assigns, the “First Priority Representative”) for the First
Priority Secured Parties (as defined below), Deutsche Bank Trust Company
Americas, as Trustee and Collateral Agent (in such capacities, with its
successors and assigns, the “Second Priority Representative”) for the Second
Priority Secured Parties (as defined below) and MoneyGram Payment Systems
Worldwide, Inc., a Delaware corporation, as borrower (the “Borrower”).
     WHEREAS, the Borrower, MoneyGram International, Inc. (“Holdco”), the First
Priority Representative and certain financial institutions are parties to a
$540,000,000 Credit Agreement dated as of May 18, 2011 (as in effect on the date
hereof, the “Existing First Priority Agreement”), pursuant to which such
financial institutions have agreed to make loans and extend other financial
accommodations to the Borrower; and
     WHEREAS, the Borrower, the Guarantors and the Second Priority
Representative are parties to an Indenture dated as of dated as of March 25,
2008 (as amended through the first, second and third supplemental indentures
thereto, the “Existing Second Priority Agreement”), pursuant to which certain
financial institutions are the holders of secured notes; and
     WHEREAS, the Borrower and the other Loan Parties have agreed to (a) grant
to the First Priority Representative security interests in the Common Collateral
as security for payment and performance of the First Priority Obligations, and
(b) grant to the Second Priority Representative junior security interests in the
Common Collateral as security for payment and performance of the Second Priority
Obligations; and
     NOW THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:
ARTICLE 1
Definitions
     Section 1.01. Definitions. The following terms, as used herein, have the
following meanings:
     “Affiliate” means, with respect to any Person, any Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person. For purpose of this definition, “control” means the possession of either
(a) the power to vote, or the Beneficial Ownership of, 10% or more of the voting
stock of such Person or (b) the power to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise;
provided, that, in no event shall GSMP and their subsidiaries and other Persons
engaged primarily in the investment of mezzanine securities that directly or
indirectly are controlled by, or under common control with, the same investment
adviser as GSMP (“GS Mezzanine Entities”) by virtue of their

 



--------------------------------------------------------------------------------



 



affiliation with affiliates other than GS Mezzanine Entities be deemed to
control Holdco or any of its Subsidiaries).
     “Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101
et seq.), as amended from time to time.
     “Beneficial Ownership” has the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act.
     “Business Day” means any calendar day other than a Legal Holiday.
     “Common Collateral” means all assets that are both First Priority
Collateral and Second Priority Collateral.
     “Enforcement Action” means, with respect to the First Priority Obligations
or the Second Priority Obligations, the exercise of any rights and remedies with
respect to any Common Collateral securing such obligations or the commencement
or prosecution of enforcement of any of the rights and remedies under, as
applicable, the First Priority Documents or the Second Priority Documents, or
applicable law, including without limitation the exercise of any rights of set
off or recoupment and any rights of a judgment creditor with respect to any
Common Collateral, and the exercise of any rights or remedies of a secured
creditor under the Uniform Commercial Code of any applicable jurisdiction or
under the Bankruptcy Code.
     “Existing First Priority Agreement” has the meaning set forth in the first
WHEREAS clause of this Agreement.
     “Existing Second Priority Agreement” has the meaning set forth in the
second WHEREAS clause of this Agreement.
     “First Priority Agreement” means (i) the Existing First Priority Agreement,
as amended, supplemented, restated, amended and restated or otherwise modified
from time to time, and (ii) any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that has been incurred to extend, replace, refinance, refund or
restate in whole or in part the indebtedness and other obligations outstanding
under the Existing First Priority Agreement or any other agreement or instrument
referred to in this clause (ii), including any DIP Financing agreement, unless
such agreement or instrument expressly provides that it is not intended to be
and is not a First Priority Agreement hereunder. Any reference to the First
Priority Agreement hereunder shall be deemed a reference to any First Priority
Agreement then extant.
     “First Priority Collateral” means all assets, whether now owned or
hereafter acquired by the Borrower or any other Loan Party, in which a Lien is
granted or purported to be granted to any First Priority Secured Party as
security for any First Priority Obligation.
     “First Priority Documents” means the First Priority Agreement or any other
document executed in connection therewith granting any interest in or rights to
the First Priority Representative or the First Priority Lenders in and to the
First Priority Collateral.

2



--------------------------------------------------------------------------------



 



     “First Priority Lenders” means the “Lenders” as defined in the First
Priority Agreement, or any Persons that are designated under the First Priority
Agreement as the “First Priority Lenders” for purposes of this Agreement.
     “First Priority Lien” means any Lien created by the First Priority Security
Documents.
     “First Priority Obligations” means (i) all principal of and interest
(including without limitation any Post-Petition Interest) and premium (if any)
on all loans made pursuant to the First Priority Agreement, (ii) all
reimbursement obligations (if any) and interest thereon (including without
limitation any Post-Petition Interest) with respect to any letter of credit or
similar instruments issued pursuant to the First Priority Agreement, (iii) all
Hedging and Cash Management Obligations of any Loan Party and (iv) all
reasonable and customary fees, expenses and other amounts payable from time to
time pursuant to the First Priority Documents as determined by the First
Priority Representative in its discretion taking into account market and
economic conditions the time such fees, expenses and other amounts are incurred,
in each case whether or not allowed or allowable in an Insolvency Proceeding;
provided that the First Priority Obligations shall not be in an amount in excess
of the Maximum First Priority Obligations Amount. To the extent any payment with
respect to any First Priority Obligation (whether by or on behalf of any Loan
Party, as proceeds of security, enforcement of any right of setoff or otherwise)
is declared to be a fraudulent conveyance or a preference in any respect, set
aside or required to be paid to a debtor in possession, any Second Priority
Secured Party, receiver or similar Person, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the First Priority Secured Parties and the
Second Priority Secured Parties, be deemed to be reinstated and outstanding as
if such payment had not occurred.
     “First Priority Obligations Payment Date” means the first date on which
(i) the First Priority Obligations (other than those that constitute Unasserted
Contingent Obligations) have been indefeasibly paid in cash in full (or cash
collateralized or defeased in accordance with the terms of the First Priority
Documents), (ii) all commitments to extend credit under the First Priority
Documents have been terminated and (iii) there are no outstanding letters of
credit or similar instruments issued under the First Priority Documents (other
than such as have been cash collateralized or defeased in accordance with the
terms of the First Priority Documents). Upon the written request by the Second
Priority Representative and/or the Borrower, the First Priority Representative
shall promptly deliver a written notice to the Second Priority Representative
stating that (to the extent such events have occurred) the events described in
clauses(i), (ii) and (iii) have occurred to the satisfaction of the First
Priority Secured Parties.
     “First Priority Representative” has the meaning set forth in the
introductory paragraph hereof.
     “First Priority Required Lenders” means the “Required Lenders” as defined
in the First Priority Agreement.
     “First Priority Secured Parties” means the holders of the First Priority
Obligations.

3



--------------------------------------------------------------------------------



 



     “First Priority Security Documents” means the “Collateral Documents” as
defined in the First Priority Agreement, and any other documents that are
designated under the First Priority Agreement as “First Priority Security
Documents” for purposes of this Agreement.
     “GSMP” means GSMP V Onshore US, Ltd., GSMP V Offshore US, Ltd. and GSMP V
Institutional US, Ltd.
     “Guarantors” has the meaning set forth in the First Priority Agreement.
     “Hedging and Cash Management Obligations” means, with respect to any Loan
Party, any (i) Secured Hedge Obligations and (ii) any Secured Cash Management
Obligations, each as defined in the First Priority Agreement.
     “Holdco” has the meaning set forth in the first WHEREAS clause of this
Agreement.
     “Insolvency Proceeding” means any proceeding in respect of bankruptcy,
liquidation, reorganization, insolvency, winding up, receivership, dissolution
or assignment for the benefit of creditors, in each of the foregoing events
whether under the Bankruptcy Code or any similar federal, state or foreign
bankruptcy, insolvency, reorganization, receivership or similar law.
     “Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in the State of New York or at a place of payment are authorized
bylaw, regulation or executive order to remain closed. If a payment date is a
Legal Holiday at a place of payment, payment may be made at that place on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue on
such payment for the intervening period.
     “Lien” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, encumbrance or preference, priority or other security
agreement of any kind or nature whatsoever (including, without limitation, the
interest of a vendor or lessor under any conditional sale, Capitalized Lease (as
defined in the First Priority Agreement) or other title retention agreement).
For the purposes hereof, none of the following shall be deemed to be Liens:
(i) setoff rights or statutory liens arising in the ordinary course of business,
(ii) restrictive contractual obligations with respect to assets comprising the
Payment Instruments Funding Amounts or Payment Service Obligations (as defined
in the First Priority Agreement); provided that such contractual obligations are
no more restrictive in nature than those in effect on the Effective Date, (iii)
Liens purported to be created under Repurchase Agreements (as defined in the
First Priority Agreement); provided that such Liens do not extend to any assets
other than those that are the subject of such Repurchase Agreements,
(iv) ordinary course of business contractual obligations with clearing banks
relative to clearing accounts or (v) operating leases.
     “Loan Party” means the Borrower, each of the Guarantors and any other
Person (other than the First Priority Representative and the Second Priority
Representative) that has executed or may from time to time execute a First
Priority Security Document and a Second Priority Security Document.

4



--------------------------------------------------------------------------------



 



     “Maximum First Priority Obligations Amount” means the sum of (a)
$675 million plus the principal amount of incremental loans (not to exceed
$175 million) made to the Borrower under the First Priority Agreement to the
extent the proceeds of such incremental loans were used to effect an optional
redemption of the Notes (as defined in the Existing Second Priority Agreement),
plus (b)(i) all Hedging and Cash Management Obligations of the Loan Parties and
(ii) all interest, fees, expenses and other amounts payable from time to time
pursuant to the First Priority Documents, in each case whether or not allowed or
allowable in an Insolvency Proceeding.
     “Person” means any person, individual, sole proprietorship, partnership,
joint venture, corporation, limited liability company, unincorporated
organization, association, institution, entity, party, including any government
and any political subdivision, agency or instrumentality thereof.
     “Post-Petition Interest” means any interest or entitlement to fees or
expenses that accrues after the commencement of any Insolvency Proceeding,
whether or not allowed or allowable in any such Insolvency Proceeding.
     “Required Holder” has the meaning set forth in the Existing Second Priority
Agreement.
     “Second Priority Agreement” means (i) the Existing Second Priority
Agreement, as amended, supplemented, restated, amended and restated or otherwise
modified from time to time in accordance with Section 6(c), and (ii) any other
credit agreement, loan agreement, note agreement, promissory note, indenture, or
other agreement or instrument evidencing or governing the terms of any
indebtedness or other financial accommodation that has been incurred to extend,
replace, refinance or refund in whole or in part the indebtedness and other
obligations outstanding under the Existing Second Priority Agreement or other
agreement or instrument referred to in this clause (ii) in accordance with
Section 6.01(c), unless such agreement or instrument expressly provides that it
is not intended to be and is not a Second Priority Agreement hereunder. Any
reference to the Second Priority Agreement hereunder shall be deemed a reference
to any Second Priority Agreement then extant.
     “Second Priority Collateral” means all assets, whether now owned or
hereafter acquired by the Borrower or any other Loan Party, in which a Lien is
granted or purported to be granted to any Second Priority Secured Party as
security for any Second Priority Obligation.
     “Second Priority Documents” means each Second Priority Agreement and each
Second Priority Security Document.
     “Second Priority Enforcement Date” means the date which is 180 days after
the First Priority Representative’s receipt of written notice from the Second
Priority Representative of the occurrence of an Event of Default (under and as
defined in the Second Priority Agreement); provided that the Second Priority
Enforcement Date shall be stayed and deemed not to have occurred for so long as
(i) the First Priority Representative has commenced and is diligently pursuing
an Enforcement Action against, or diligently attempting to vacate any stay of
enforcement of their Liens on, all or a material portion of the Common
Collateral, (ii) the Event of Default referenced in the written notice from the
Second Priority Representative is waived or (iii) an Insolvency Proceeding is
commenced

5



--------------------------------------------------------------------------------



 



by or against the Borrower; provided that the foregoing clause (iii) shall not
prohibit the filing of an involuntary proceeding under the Bankruptcy Code by a
Second Priority Secured Party to the extent otherwise permitted pursuant to
Sections 3.01 and 3.07.
     “Second Priority Holders” means the “Holders” as defined in the Second
Priority Agreement, or any Persons that are designated under the Second Priority
Agreement as the “Second Priority Holders” for purposes of this Agreement.
     “Second Priority Lien” means any Lien created by the Second Priority
Security Documents.
     “Second Priority Obligations” means (i) all principal of and interest
(including without limitation any Post-Petition Interest) and premium (if any)
on all indebtedness under the Second Priority Agreement, and (ii) all fees,
expenses and other amounts payable from time to time pursuant to the Second
Priority Documents, in each case whether or not allowed or allowable in an
Insolvency Proceeding. To the extent any payment with respect to any Second
Priority Obligation (whether by or on behalf of any Loan Party, as proceeds of
security, enforcement of any right of setoff or otherwise) is declared to be a
fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, any First Priority Secured Party, receiver or
similar Person, then the obligation or part thereof originally intended to be
satisfied shall, for the purposes of this Agreement and the rights and
obligations of the First Priority Secured Parties and the Second Priority
Secured Parties, be deemed to be reinstated and outstanding as if such payment
had not occurred.
     “Second Priority Representative” has the meaning set forth in the
introductory paragraph hereof.
     “Second Priority Secured Party” means the Second Priority Representative
and any Second Priority Holders.
     “Second Priority Security Documents” means the “Security Documents” as
defined in the Second Priority Agreement and any documents that are designated
under the Second Priority Agreement as “Second Priority Security Documents” for
purposes of this Agreement.
     “Secured Parties” means the First Priority Secured Parties and the Second
Priority Secured Parties.
     “Unasserted Contingent Obligations” shall mean, at any time, First Priority
Obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (excluding (i) the principal of, and interest and premium (if
any) on, and fees and expenses relating to, any First Priority Obligation and
(ii) contingent reimbursement obligations in respect of amounts that may be
drawn under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of First Priority Obligations
for indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.
     “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York.

6



--------------------------------------------------------------------------------



 



     Section 1.02. Rules of Construction.
     Unless the context otherwise requires:
          (i) a term has the meaning assigned to it;
          (ii) an accounting term not otherwise defined has the meaning assigned
to it, and shall be construed, in accordance with GAAP;
          (iii) “or” is not exclusive;
          (iv) words in the singular include the plural, and in the plural
include the singular;
          (v) “will” shall be interpreted to express a command;
          (vi) the word “including” means “including without limitation”;
          (vii) any reference to any Person shall be construed to include such
Person’s successors and permitted assigns; and
      (viii) for purposes of computation of periods of time hereunder, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding.”
ARTICLE 2
Lien Priorities
     Section 2.01. Subordination of Liens. (a) Any and all Liens now existing or
hereafter created or arising in favor of any Second Priority Secured Party
securing the Second Priority Obligations, regardless of how acquired, whether by
grant, statute, operation of law, subrogation or otherwise are expressly junior
in priority, operation and effect to any and all Liens now existing or hereafter
created or arising in favor of the First Priority Secured Parties securing the
First Priority Obligations, notwithstanding (i) anything to the contrary
contained in any agreement or filing to which any Second Priority Secured Party
may now or hereafter be a party, and regardless of the time, order or method of
grant, attachment, recording or perfection of any financing statements or other
security interests, assignments, pledges, deeds, mortgages and other liens,
charges or encumbrances or any defect or deficiency or alleged defect or
deficiency in any of the foregoing, (ii) any provision of the Uniform Commercial
Code or any applicable law or any First Priority Document or Second Priority
Document or any other circumstance whatsoever and (iii) the fact that any such
Liens in favor of any First Priority Secured Party securing any of the First
Priority Obligations are (x) subordinated to any Lien securing any obligation of
any Loan Party other than the Second Priority Obligations or (y) otherwise
subordinated, voided, avoided, invalidated or lapsed.
     (b) No First Priority Secured Party or Second Priority Secured Party shall
object to or contest, or support any other Person in contesting or objecting to,
in any proceeding (including without limitation, any Insolvency Proceeding), the
validity, extent, perfection, priority or enforceability of any security
interest in the Common Collateral

7



--------------------------------------------------------------------------------



 



granted to the other. Notwithstanding any failure by any First Priority Secured
Party or Second Priority Secured Party to perfect its security interests in the
Common Collateral or any avoidance, invalidation or subordination by any third
party or court of competent jurisdiction of the security interests in the Common
Collateral granted to the First Priority Secured Parties or the Second Priority
Secured Parties, the priority and rights as between the First Priority Secured
Parties and the Second Priority Secured Parties with respect to the Common
Collateral shall be as set forth herein.
     Section 2.02. No Payment Subordination. The subordination of all Liens on
the Common Collateral securing the Second Priority Obligations to all Liens on
the Common Collateral securing any First Priority Obligations is with respect to
only the priority of the Liens held by or on behalf of the First Priority
Secured Parties and shall not constitute a subordination of the Second Priority
Obligations to the First Priority Obligations. Except as provided in
Sections 2.01, 4.01 and 5.05, nothing contained in this Agreement is intended to
subordinate any debt claim by a Second Priority Secured Party to a debt claim by
a First Priority Secured Party. All debt claims of the First Priority Secured
Parties and Second Priority Secured Parties are intended to be pari passu.
     Section 2.03. Nature of First Priority Obligations. The Second Priority
Representative on behalf of itself and the other Second Priority Secured Parties
acknowledges that a portion of the First Priority Obligations are revolving in
nature and that the amount thereof that may be outstanding at any time or from
time to time may be increased or reduced and subsequently reborrowed, and that
the terms of the First Priority Obligations may be modified, extended or amended
from time to time, and that the aggregate amount of the First Priority
Obligations may be increased, replaced or refinanced, in each event, without
notice to or consent by the Second Priority Secured Parties and without
affecting the provisions hereof. The lien priorities provided in Section 2.01
shall not be altered or otherwise affected by any such amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement or refinancing of either the First Priority Obligations or the
Second Priority Obligations, or any portion thereof.
     Section 2.04. Agreements Regarding Actions to Perfect Liens. (a) The Second
Priority Representative on behalf of itself and the other Second Priority
Secured Parties agrees that UCC-1 financing statements, patent, trademark or
copyright filings or other filings or recordings filed or recorded by or on
behalf of the Second Priority Representative shall be in form reasonably
satisfactory to the First Priority Representative.
     (b) The Second Priority Representative agrees on behalf of itself and the
other Second Priority Secured Parties that all mortgages, deeds of trust, deeds
and similar instruments (collectively, “mortgages”) now or thereafter filed, or
acquired by operation of law or by assignment against real property in favor of
or for the benefit of the Second Priority Representative shall be in form
reasonably satisfactory to the First Priority Representative and shall contain
the following notation: “The lien created by this mortgage on the property
described herein is junior and subordinate to the lien on such property created
by any mortgage, deed of trust or similar instrument now or hereafter granted to
Bank of America, N.A., and its successors and assigns, in such property, in
accordance with the provisions of the Intercreditor Agreement dated as of [
     ], 2011 among Bank of America, N.A., as Collateral Agent; Deutsche Bank
Trust Company

8



--------------------------------------------------------------------------------



 



Americas, as Trustee and Collateral Agent; and MoneyGram Payment Systems
Worldwide, Inc., as amended from time to time.”
     (c) The First Priority Representative hereby acknowledges that, to the
extent that it holds, or a third party holds on its behalf, physical possession
of or “control” (as defined in the Uniform Commercial Code) over Common
Collateral pursuant to the First Priority Documents, such possession or control
is also for the benefit of the Second Priority Representative and the other
Second Priority Secured Parties solely to the extent required to perfect their
security interest in such Common Collateral. Nothing in the preceding sentence
shall be construed to impose any duty on the First Priority Representative (or
any third party acting on its behalf) with respect to such Common Collateral or
provide the Second Priority Representative or any other Second Priority Secured
Party with any rights with respect to such Common Collateral beyond those
specified in this Agreement and the Second Priority Security Documents, provided
that subsequent to the occurrence of the First Priority Obligations Payment
Date, the First Priority Representative shall (x) deliver to the Second Priority
Representative, at the Borrower’s sole reasonable cost and expense, the Common
Collateral in its possession or control together with any necessary endorsements
to the extent required by the Second Priority Documents or (y) direct and
deliver such Common Collateral as a court of competent jurisdiction otherwise
directs, and provided further that the provisions of this Agreement are intended
solely to govern the respective Lien priorities as between the First Priority
Secured Parties and the Second Priority Secured Parties and shall not impose on
the First Priority Secured Parties any obligations in respect of the disposition
of any Common Collateral (or any proceeds thereof) that would conflict with
prior perfected Liens or any claims thereon in favor of any other Person that is
not a Secured Party.
     Section 2.05. Similar Liens and Agreements. The parties hereto agree that
it is their intention that the First Priority Collateral and the Second Priority
Collateral shall be identical. In furtherance of the foregoing, the parties
hereto agree, subject to the other provisions of this Agreement:
     (a) upon request by the First Priority Representative or the Second
Priority Representative, to cooperate in good faith (and to direct their counsel
to cooperate in good faith) from time to time in order to determine the specific
items included in the First Priority Collateral and the Second Priority
Collateral and the steps taken to perfect their respective Liens and the
identity of the respective parties obligated under the First Priority Documents
and the Second Priority Documents; and
     (b) that the documents and agreements creating or evidencing the First
Priority Collateral and the Second Priority Collateral and guarantees for the
First Priority Obligations and the Second Priority Obligations shall be in all
material respects the same forms of documents other than (i) with respect to the
first priority and the second priority nature of the security interests created
thereunder and (ii) as provided in Section 2.06.
     (c) So long as the First Priority Obligations Payment Date has not
occurred, if any Second Priority Secured Party shall acquire or hold any new
Lien on any assets of any Loan Party securing any Second Priority Obligation
which assets are not also subject to the first-priority Lien of the First
Priority Representative under the First Priority Documents, then the Second
Priority Representative, will, without the need for any further consent of any
other Second Priority Secured Party, notwithstanding anything to

9



--------------------------------------------------------------------------------



 



the contrary in any other Second Priority Document, hold such Lien for the
benefit of the First Lien Representative. To the extent that the foregoing
provisions are not complied with for any reason, without limiting any other
rights and remedies available to the First Priority Secured Parties, the Second
Priority Representative and the other Second Priority Secured Parties agree that
any amounts received by or distributed to any of them pursuant to or as a result
of Liens granted in contravention of this Section 2.05(c) shall be subject to
Section 4.01.
     Section 2.06. Bailee for Perfection. (a) The First Priority Representative
agrees to hold that part of the Common Collateral that is in its possession or
control (or in the possession or control of its agents or bailees) to the extent
that possession or control thereof is taken to perfect a Lien thereon under the
Uniform Commercial Code or other applicable law as collateral agent for the
First Priority Secured Parties and as bailee for the Second Priority
Representative (such bailment being intended, among other things, to satisfy the
requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the Uniform
Commercial Code) and any assignee solely for the purpose of perfecting the
security interest granted under the First Priority Documents and the Second
Priority Documents, respectively, subject to the terms and conditions of this
Section 2.06. Solely with respect to any deposit accounts under the control
(within the meaning of Section 9-104 of the UCC) of the First Priority
Representative, the First Priority Representative agrees to also hold control
over such deposit accounts as agent for the Second Priority Representative.
     (b) The First Priority Representative shall have no obligation whatsoever
to the First Priority Secured Parties, the Second Priority Representative or any
Second Priority Secured Party to ensure that the Common Collateral is genuine or
owned by any of the Grantors or to preserve rights or benefits of any Person
except as expressly set forth in this Section 2.06. The duties or
responsibilities of the First Priority Representative under this Section 2.06
shall be limited solely to holding the Common Collateral as agent and bailee in
accordance with this Section 2.06 and delivering the Common Collateral upon a
discharge of First Priority Obligations as provided in paragraph (d) below.
     (c) The First Priority Representative acting pursuant to this Section 2.06
shall not have by reason of the First Priority Security Documents, the Second
Priority Security Documents, this Agreement or any other document a fiduciary
relationship in respect of the First Priority Secured Parties, the Second
Priority Representative or any Second Priority Secured Party.
     (d) Upon the discharge of First Priority Obligations under the First
Priority Documents to which the First Priority Representative is a party, the
First Priority Representative shall promptly deliver, at Borrower’s sole
reasonable cost and expense, the remaining Common Collateral (if any) in its
possession or control together with any necessary endorsements, first, to the
Second Priority Representative to the extent Second Priority Obligations remain
outstanding, and second, to the Borrower to the extent no First Priority
Obligations or Second Priority Obligations remain outstanding (in each case, so
as to allow such Person to obtain control of such Common Collateral). Upon such
discharge of First Priority Obligations, the First Priority Representative
further agrees to take all other action reasonably requested by the Second
Priority Representative in connection with the Second Priority Representative
obtaining a first priority interest in the Common Collateral or as a court of
competent jurisdiction may otherwise direct.

10



--------------------------------------------------------------------------------



 



ARTICLE 3
Enforcement Rights
     Section 3.01. Exclusive Enforcement. (a) Until the First Priority
Obligations Payment Date has occurred, whether or not an Insolvency Proceeding
has been commenced by or against any Loan Party, the First Priority Secured
Parties shall have the exclusive right to take and continue any Enforcement
Action with respect to the Common Collateral, without any consultation with or
consent of any Second Priority Secured Party. Upon the occurrence and during the
continuance of a default or an event of default under the First Priority
Documents, the First Priority Representative and the other First Priority
Secured Parties may take and continue any Enforcement Action with respect to the
First Priority Obligations and the Common Collateral in such order and manner as
they may determine in their sole discretion subject only to any express
limitation on taking such Enforcement Action contained in the First Priority
Documents. Except as specifically provided in this Section 3.01 or 3.07 below,
notwithstanding any rights or remedies available to a Second Priority Secured
Party under any of the Second Priority Security Documents, applicable law or
otherwise, no Second Priority Secured Party shall, directly or indirectly, take
any Enforcement Action; provided that, upon the occurrence and continuance of
the Second Priority Enforcement Date the Second Priority Secured Parties may
take any Enforcement Action subject to the other terms of this Agreement;
     (b) The First Priority Representative shall respond to all reasonable
written requests from the Second Priority Representative to provide written
statements as to the status of any Enforcement Action taken by the First
Priority Representative. The Second Priority Representative shall respond to all
reasonable written requests from the First Priority Representative to provide
written statements as to the status of any Enforcement Action taken by the
Second Priority Representative. Notwithstanding the occurrence and continuance
of the Second Priority Enforcement Date, in no event shall any Second Priority
Secured Parties commence or continue any Enforcement Action if an Insolvency
Proceeding has been commenced by or against any Loan Party and is continuing;
provided that the foregoing shall not prohibit the filing of an involuntary
proceeding under the Bankruptcy Code by a Second Priority Secured Party to the
extent otherwise permitted pursuant to Sections 3.01 and 3.07;
     (c) The Second Priority Representative hereby acknowledges and agrees that
the rights and remedies of the First Priority Representative and First Priority
Secured Parties under the First Priority Documents are independent rights and
remedies and that no covenant, agreement or restriction contained in the Second
Priority Security Documents or any other Second Priority Document (other than
this Agreement) shall be deemed to restrict the manner in which the First
Priority Representative and any of the First Priority Secured Parties exercise
(or elect not to exercise) such rights and remedies, it being understood that
notwithstanding the foregoing, the Second Priority Representative and the Second
Priority Secured Parties shall, except as expressly provided in this Agreement,
have the right to enforce their rights and remedies under the Second Priority
Documents, and the First Priority Representative hereby acknowledges and agrees
that the rights and remedies of the Second Priority Representative and the
Second Priority Secured Parties under the Second Priority Documents are
independent rights and remedies and that no covenant, agreement or restriction
contained in the First Priority Security Documents or the other First Priority
Documents (other than this Agreement) shall be deemed to restrict the manner in
which the Second Priority Representative and any of the Second Priority Secured
Parties exercise (or elect not to

11



--------------------------------------------------------------------------------



 



exercise) such rights and remedies, it is understood that notwithstanding the
foregoing, the First Priority Representative and the First Priority Secured
Parties shall have the right to enforce their rights and remedies under the
First Priority Documents.
     (d) Nothing in this Agreement shall be construed to in any way limit or
impair the right of any First Priority Secured Party or any Second Priority
Secured Party to join (but not control) any Enforcement Action initiated by any
other person against the Common Collateral, so long as it does not delay or
interfere in any material respect with the exercise by such other person of its
rights as provided in this Agreement. The foregoing shall not be construed as
limiting or otherwise impairing the right of the First Priority Representative
to control any Enforcement Action.
     Section 3.02. Standstill and Waivers. The Second Priority Representative,
on behalf of itself and the other Second Priority Secured Parties, agrees that,
until the First Priority Obligations Payment Date has occurred, subject to the
proviso set forth in Section 5.01:
     (i) they will not take or cause to be taken any action, the purpose or
effect of which is to make any Lien in respect of any Second Priority Obligation
pari passu with or senior to, or to give any Second Priority Secured Party any
preference or priority relative to, the Liens with respect to the First Priority
Obligations or the First Priority Secured Parties with respect to any of the
Common Collateral;
     (ii) subject to Section 4.02, they will not oppose, object to, interfere
with, hinder or delay, in any manner, whether by judicial proceedings (including
without limitation the filing of an Insolvency Proceeding) or otherwise, any
foreclosure, sale, lease, exchange, transfer or other disposition of the Common
Collateral by the First Priority Representative or any other First Priority
Secured Party or any other Enforcement Action taken by or on behalf of the First
Priority Representative or any other First Priority Secured Party;
     (iii) they have no right to (x) direct either the First Priority
Representative or any other First Priority Secured Party to exercise any right,
remedy or power with respect to the Common Collateral or pursuant to the First
Priority Documents or (y) consent or object to the exercise by the First
Priority Representative or any other First Priority Secured Party of any right,
remedy or power with respect to the Common Collateral or pursuant to the First
Priority Documents or to the timing or manner in which any such right is
exercised or not exercised (or, to the extent they may have any such right
described in this clause (iii), whether as a junior lien creditor or otherwise,
they hereby irrevocably waive such right);
     (iv) they will not institute any suit or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against either First
Priority Representative or any other First Priority Secured Party seeking
damages from or other relief by way of specific performance, instructions or
otherwise, with respect to, and neither the First Priority Representative nor
any other First Priority Secured Party shall be liable for, any action taken or
omitted to be taken by the First Priority Representative or any other First
Priority Secured Party with respect to the Common Collateral or pursuant to the
First Priority Documents;

12



--------------------------------------------------------------------------------



 



     (v) they will not make any judicial or nonjudicial claim or demand or
commence any judicial or nonjudicial proceedings against any Loan Party or any
of its subsidiaries or affiliates under or with respect to any Second Priority
Security Document seeking payment or damages from or other relief byway of
specific performance, instructions or otherwise under or with respect to any
Second Priority Security Document except for Enforcement Actions permitted
hereby (other than filing a proof of claim) or exercise any right, remedy or
power under or with respect to, or otherwise take any action to enforce, other
than filing a proof of claim, any Second Priority Security Document;
     (vi) they will not commence judicial or nonjudicial foreclosure proceedings
with respect to, seek to have a trustee, receiver, liquidator or similar
official appointed for or over, attempt any action to take possession of any
Common Collateral, exercise any right, remedy or power with respect to, or
otherwise take any action to enforce their interest in or realize upon, the
Common Collateral or pursuant to the Second Priority Security Documents; and
     (vii) they will not seek, and hereby waive any right, to have the Common
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Common Collateral.
     Section 3.03. Judgment Creditors. In the event that any Second Priority
Secured Party becomes a judgment lien creditor in respect of Common Collateral
as a result of its enforcement of its rights as an unsecured creditor, such
judgment lien shall be subject to the terms of this Agreement for all purposes
(including in relation to the First Priority Liens and the First Priority
Obligations) to the same extent as all other Liens securing the Second Priority
Obligations(created pursuant to the Second Priority Security Documents) subject
to this Agreement.
     Section 3.04. Cooperation. The Second Priority Representative, on behalf of
itself and the other Second Priority Secured Parties, agrees that each of them
shall take such actions as the First Priority Representative shall reasonably
request in writing in connection with the exercise by the First Priority Secured
Parties of their rights set forth herein.
     Section 3.05. No Additional Rights for the Borrower Hereunder. Except as
provided in Section 3.06, if any First Priority Secured Party or Second Priority
Secured Party shall enforce its rights or remedies in violation of the terms of
this Agreement, the Borrower shall not be entitled to use such violation as a
defense to any action by any First Priority Secured Party or Second Priority
Secured Party, nor to assert such violation as a counterclaim or basis for set
off or recoupment against any First Priority Secured Party or Second Priority
Secured Party.
     Section 3.06. Actions Upon Breach. (a) If any Second Priority Secured
Party, contrary to this Agreement, commences or participates in any action or
proceeding against the Borrower or the Common Collateral, the Borrower, only
with the prior written consent of the First Priority Secured Representative, may
interpose as a defense or dilatory plea the making of this Agreement, and any
First Priority Secured Party may intervene and interpose such defense or plea in
its or their name or in the name of the Borrower.

13



--------------------------------------------------------------------------------



 



     (b) Should any Second Priority Secured Party, contrary to this Agreement,
in any way take, attempt to or threaten to take any action with respect to the
Common Collateral (including, without limitation, any attempt to realize upon or
enforce any remedy with respect to this Agreement), or fail to take any action
required by this Agreement, any First Priority Secured Party (in its or their
own name or in the name of the Borrower) or the Borrower, only with the prior
written consent of the First Priority Representative, may obtain relief against
such Second Priority Secured Party by injunction, specific performance and/or
other appropriate equitable relief, it being understood and agreed by the Second
Priority Representative on behalf of each Second Priority Secured Party that
(i) the First Priority Secured Parties’ damages from its actions may at that
time be difficult to ascertain and may be irreparable, and (ii) each Second
Priority Secured Party waives any defense that the Borrower and/or the First
Priority Secured Parties cannot demonstrate damage and/or be made whole by the
awarding of damages.
     Section 3.07. Permitted Actions and Other Agreements. The Second Priority
Representative (acting at the written direction of the majority of Second
Priority Holders) and/or the Second Priority Secured Parties:
     (a) may, but shall not be obligated to, take any action as they deem
necessary (subject to Section 2.01), including to file any proof of claim or
other filing or to make any argument or motion, in order to create, perfect or
preserve their Lien on all or any portion of the Common Collateral;
     (b) shall be entitled to file any necessary responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any Person objecting to or otherwise seeking the disallowance
of the claims of the Second Priority Secured Parties, including without
limitation any claims secured by the Common Collateral, if any, in each case not
in contravention of the express provisions of this Agreement;
     (c) may purchase any Common Collateral at any private or judicial
foreclosure sale of such Common Collateral initiated by any Secured Party or at
any Section 363 hearing (i) by an all cash bid or (ii) by a credit bid pursuant
to Section 363(k) of the Bankruptcy Code if, in addition to such credit bid,
such bid includes cash consideration payable to the First Priority Parties equal
to the First Priority Obligations;
     (d) shall be entitled to file a claim, proof of claim or statement of
interest with respect to the Second Priority Obligations in any Insolvency
Proceeding; and
     (e) except as provided in Sections 3.01, 3.02, 5.01, 5.02, 5.05, 5.06 and
5.09, may exercise rights and remedies as unsecured creditors against the
Borrower and any other Loan Party, including without limitation filing any
pleadings, objection, motions or agreement which assert right or interests of
unsecured creditors, excluding, prior to the Second Priority Enforcement Date,
the right to file an involuntary proceeding under the Bankruptcy Code, and
including the right to file an involuntary proceeding under the Bankruptcy Code
after the occurrence of the Second Priority Enforcement Date (unless the Second
Priority Enforcement Date is deemed not to have occurred pursuant to the
definition thereof).

14



--------------------------------------------------------------------------------



 



     Section 3.08. Option to Purchase.
     (a) The First Priority Representative agrees that it will use commercially
reasonable efforts to give the Second Priority Representative written notice
(the “Enforcement Notice”) at least two Business Days prior to commencing any
Enforcement Action with respect to a material portion of the Common Collateral
following the acceleration of the First Priority Obligations. Any Second
Priority Secured Party constituting not less than the Required Holders(the
“Purchasing Parties”) shall have the option to purchase all, but not less than
all, of the First Priority Obligations from the First Priority Secured Parties
following delivery of irrevocable written notice (the “Purchase Notice”) by the
Second Priority Representative on behalf of the Purchasing Parties to the First
Priority Representative no later than 25 Business Days after (i) commencement of
any Enforcement Action with respect to a material portion of the Common
Collateral following the acceleration of the First Priority Obligations or
(ii) the commencement of an Insolvency Proceeding by or against the Borrower. If
the Second Priority Representative on behalf of the Purchasing Parties so
delivers the Purchase Notice, the First Priority Representative shall terminate
any existing Enforcement Actions and shall not take any further Enforcement
Actions, provided, that the Purchase (as defined below) shall have been
consummated on the date specified in the Purchase Notice in accordance with this
Section 3.08.
     (b) On the date specified by the Second Priority Representative on behalf
of the Purchasing Parties in the Purchase Notice (which shall be a Business Day
not less than five Business Days, nor more than 20 Business Days, after receipt
by the First Priority Representative of the Purchase Notice), the First Priority
Secured Parties shall, subject to any required approval of any court or other
governmental authority then in effect, sell to the Purchasing Parties, and the
Purchasing Parties shall purchase (the “Purchase”) from the First Priority
Secured Parties, the First Priority Obligations; provided, that the First
Priority Obligations purchased shall not include any rights of First Priority
Secured Parties with respect to indemnification and other obligations of the
Loan Parties under the First Priority Documents that are expressly stated to
survive the termination of the First Priority Documents (the “Surviving
Obligations”).
     (c) Without limiting the obligations of the Loan Parties under the First
Priority Documents to the First Priority Secured Parties with respect to the
Surviving Obligations (which shall not be transferred in connection with the
Purchase), on the date of the Purchase, the Purchasing Parties shall pay to the
First Priority Secured Parties as the purchase price (the “Purchase Price”)
therefor the full amount of all First Priority Obligations then outstanding and
unpaid (including principal, interest, fees, premiums, breakage costs,
attorneys’ fees and expenses), and, in the case of any Hedging and Cash
Management Obligations, the amount that would be payable by the relevant Loan
Party thereunder if it were to terminate the Hedging or Cash Management
Obligation on the date of the Purchase or, if not terminated, an amount
determined by the relevant First Priority Secured Party to be necessary to
collateralize its credit risk arising out of such Hedging and Cash Management
Obligations, (i) furnish cash collateral (the “Cash Collateral”) to the First
Priority Secured Parties in such amounts as the relevant First Priority Secured
Parties determine is reasonably necessary to secure such First Priority Secured
Parties in connection with any outstanding letters of credit (not to exceed 105%
of the aggregate undrawn face amount of such letters of credit), (ii) agree to
reimburse the First Priority Secured Parties for any loss, cost, damage or
expense (including attorneys’ fees and expenses) in connection with any fees,
costs or expenses related to

15



--------------------------------------------------------------------------------



 



any checks or other payments provisionally credited to the First Priority
Obligations and/or as to which the First Priority Secured Parties have not yet
received final payment and (iii) agree, after written request from the First
Priority Representative, to reimburse the First Priority Secured Parties in
respect of indemnification obligations of the Loan Parties under the First
Priority Documents as to matters or circumstances known to the Purchasing
Parties at the time of the Purchase which could reasonably be expected to result
in any loss, cost, damage or expense to any of the First Priority Secured
Parties, provided that, in no event shall any Purchasing Party have any
liability for such amounts in excess of proceeds of Common Collateral received
by the Purchasing Parties.
     (d) The Purchase Price and Cash Collateral shall be remitted by wire
transfer in immediately available funds to such account of the First Priority
Representative as it shall designate to the Purchasing Parties. The First
Priority Representative shall, promptly following its receipt thereof,
distribute the amounts received by it in respect of the Purchase Price to the
First Priority Secured Parties in accordance with the First Priority Agreement.
Interest shall be calculated to but excluding the day on which the Purchase
occurs if the amounts so paid by the Purchasing Parties to the account
designated by the First Priority Representative are received in such account
prior to 12:00 Noon, New York City time, and interest shall be calculated to and
including such day if the amounts so paid by the Purchasing Parties to the
account designated by the First Priority Representative are received in such
account later than 12:00 Noon, New York City time.
     (e) The Purchase shall be made without representation or warranty of any
kind by the First Priority Secured Parties as to the First Priority Obligations,
the Common Collateral or otherwise and without recourse to the First Priority
Secured Parties, except that the First Priority Secured Parties shall represent
and warrant: (i) the amount of the First Priority Obligations being purchased,
(ii) that the First Priority Secured Parties own the First Priority Obligations
free and clear of any liens or encumbrances and (iii) that the First Priority
Secured Parties have the right to assign the First Priority Obligations and the
assignment is duly authorized.
     Section 3.09. Obligations Following Discharge of First Priority
Obligations. Following the First Priority Obligations Payment Date, the First
Priority Representative, on behalf of itself and the First Priority Secured
Parties, agrees that it will not take any action that would hinder any exercise
of remedies undertaken by the Second Priority Representative and the Second
Priority Secured Parties, or any of them, under the Second Priority Documents,
including any public or private sale, lease, exchange, transfer, or other
disposition of the Common Collateral, whether by foreclosure or otherwise.
Following the First Priority Obligations Payment Date, the First Priority
Representative, on behalf of itself and the First Priority Secured Parties,
hereby waives any and all rights it may have as a lien creditor or otherwise to
contest, protest, object to, interfere with the manner in which the Second
Priority Representative or any of the Second Priority Secured Parties seeks to
enforce the Liens in any portion of the Common Collateral (it being understood
and agreed that the terms of this Agreement shall govern with respect to the
Common Collateral even if any portion of the Liens securing the Second Priority
Obligations are avoided, disallowed, set aside or otherwise invalidated in any
judicial proceeding or otherwise). If the First Priority Obligations Payment
Date has occurred, whether or not any Insolvency Proceeding has been commenced
by or against the Borrower or any other Loan Party, any Common Collateral or
proceeds thereof received by the First Priority Representative or any First
Priority Secured Parties in contravention

16



--------------------------------------------------------------------------------



 



of this Agreement shall be segregated and held in trust and forthwith paid over
to the Second Priority Representative for the benefit of the Second Priority
Secured Parties in the same form as received, with any necessary or reasonably
requested endorsements or as a court of competent jurisdiction may otherwise
direct.
ARTICLE 4
Application of Proceeds of Common Collateral; Dispositions and Releases of
Common Collateral; Inspection and Insurance
     Section 4.01. Application of Proceeds; Turnover Provisions. All proceeds of
Common Collateral (including without limitation any interest earned
thereon)resulting from the sale, collection or other disposition of Common
Collateral in connection with or resulting from any Enforcement Action, and
whether or not pursuant to an Insolvency Proceeding, shall be distributed as
follows: first to the First Priority Representative for application to the First
Priority Obligations in accordance with the terms of the First Priority
Documents, until the First Priority Obligations Payment Date has occurred and
thereafter, to the Second Priority Representative for application in accordance
with the Second Priority Documents. Until the occurrence of the First Priority
Obligations Payment Date, any Common Collateral, including without limitation
any such Common Collateral constituting proceeds, that may be received by any
Second Priority Secured Party in violation of this Agreement shall be segregated
and held in trust and promptly paid over to the First Priority Representative,
for the benefit of the First Priority Secured Parties, in the same form as
received, with any necessary endorsements, and each Second Priority Secured
Party hereby authorizes the First Priority Representative to make any such
endorsements as agent for the Second Priority Representative(which
authorization, being coupled with an interest, is irrevocable).
     Section 4.02. Releases of Second Priority Lien. (a) Upon any release, sale
or disposition of Common Collateral that results in the release of the First
Priority Lien on any Common Collateral and (i) is permitted pursuant to the
terms of the Second Priority Documents, (ii) results from any Enforcement Action
taken by the First Priority Secured Parties or (iii) occurs pursuant to a sale
under Section 363 of the Bankruptcy Code, the Second Priority Lien on such
Common Collateral (excluding any portion of the proceeds of such Common
Collateral remaining after the First Priority Obligations Payment Date occurs)
shall be automatically and unconditionally released with no further consent or
action of any Person.
     (b) The Second Priority Representative shall promptly execute and deliver
such release documents and instruments and shall take such farther actions, at
the expense of the Borrower, as the First Priority Representative shall
reasonably request in writing to evidence any release of the Second Priority
Lien described in paragraph (a). The Second Priority Representative hereby
appoints the First Priority Representative and any officer or duly authorized
person of the First Priority Representative, with full power of substitution, as
its true and lawful attorney in fact with full irrevocable power of attorney in
the place and stead of the Second Priority Representative and in the name of the
Second Priority Representative or in the First Priority Representative’s own
name, from time to time, in the First Priority Representative’s sole discretion,
for the purposes of carrying out the terms of this paragraph, to take any and
all appropriate action and to execute and deliver any and all documents and
instruments as may be necessary or

17



--------------------------------------------------------------------------------



 



desirable to accomplish the purposes of this paragraph, including, without
limitation, any financing statements, endorsements, assignments, releases or
other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable).
     Section 4.03. Inspection Rights and Insurance. (a) Subject to Section 4.02
and any express limitations contained in the First Priority Documents, any First
Priority Secured Party and its representatives and invitees may at any time
inspect, repossess, remove and otherwise deal with the Common Collateral, and
the First Priority Representative may advertise and conduct public auctions or
private sales of the Common Collateral, in each case without notice to, the
involvement of or interference by any Second Priority Secured Party or liability
to any Second Priority Secured Party.
     (b) Until the First Priority Obligations Payment Date has occurred, the
First Priority Representative will have the sole and exclusive right (i) to
adjust or settle any insurance policy or claim covering the Common Collateral in
the event of any loss thereunder and (ii) to approve any award granted in any
condemnation or similar proceeding affecting the Common Collateral.
ARTICLE 5
Insolvency Proceedings
     Section 5.01. Filing of Motions. Except as provided in Section 5.04, solely
with respect to seeking adequate protection, until the First Priority
Obligations Payment Date has occurred, the Second Priority Representative agrees
on behalf of itself and the other Second Priority Secured Parties that no Second
Priority Secured Party shall, in or in connection with any Insolvency
Proceeding, file any pleadings or motions, take any position at any hearing or
proceeding of any nature, or otherwise take any action whatsoever, in each case
in respect of any of the Common Collateral, including, without limitation, with
respect to the determination of any Liens or claims held by the First Priority
Representative (including the validity and enforceability thereof) or any other
First Priority Secured Party or the value of any claims of such parties under
Section 506(a) of the Bankruptcy Code or otherwise; provided that the Second
Priority Representative may file a proof of claim in an Insolvency Proceeding,
subject to the limitations contained in this Agreement and only if consistent
with the terms and the limitations on the Second Priority Representative imposed
hereby.
     Section 5.02. Financing Matters. If any Loan Party becomes subject to any
Insolvency Proceeding, and if the First Priority Representative or the First
Priority Secured Parties desire to consent (or not object) to the use of cash
collateral under the Bankruptcy Code or to provide financing to any Loan Party
under the Bankruptcy Code (including, without limitation, financing including a
priming Lien under Section 364(d) of the Bankruptcy Code) or to consent (or not
object) to the provision of such financing to any Loan Party by any third party
(“DIP Financing”), then the Second Priority Representative agrees, on behalf of
itself and the other Second Priority Secured Parties, that each Second Priority
Secured Party (i) will be deemed to have consented to, will raise no objection
to, nor support any other Person objecting to, the use of such cash collateral
or to such DIP Financing, (ii) will not request or accept adequate protection or
any other relief in connection with the use of such cash collateral or such DIP
Financing

18



--------------------------------------------------------------------------------



 



except as set forth in paragraph 5.04 below, (iii) will subordinate (and will be
deemed hereunder to have subordinated) the Second Priority Liens (x) to such DIP
Financing on the same terms as the First Priority Liens are subordinated
thereto(and such subordination will not alter in any manner the terms of this
Agreement), (y) to any adequate protection provided to the First Priority
Secured Parties and (z) to any “carve-out” agreed to by the First Priority
Representative or the First Priority Secured Parties, and (iv) agrees that
notice received two (2) calendar days prior to the entry of an order approving
such usage of cash collateral or approving such financing shall be adequate
notice; provided, however that the Second Priority Second Parties may object to
a DIP Financing (i) on the basis that they are not receiving adequate protection
permitted under paragraph 5.04 below, (ii) to the extent the outstanding
principal amount of the DIP Financing and the principal amount of the other
First Priority Obligations exceed the Maximum First Priority Obligations Amount
or (iii) if they do not retain a Lien on the Common Collateral or the proceeds
thereof at the same priority as existed prior to the commencement of such
Insolvency Proceeding subject to any priming Lien in such DIP Financing and the
priority of the First Priority Liens provided hereunder. No Second Priority
Secured Party shall propose or support any third party who proposes any DIP
Financing without the express written consent of the First Priority
Representative, which consent may be withheld in the sole discretion of the
First Priority Representative.
     Section 5.03. Relief From the Automatic Stay. The Second Priority
Representative agrees, on behalf of itself and the other Second Priority Secured
Parties, that none of them will seek relief from the automatic stay or from any
other stay in any Insolvency Proceeding or take any action in derogation
thereof, in each case in respect of any Common Collateral, without the prior
written consent of the First Priority Representative.
     Section 5.04. Adequate Protection. The Second Priority Representative, on
behalf of itself and the other Second Priority Secured Parties, agrees that none
of them shall object, contest, or support any other Person objecting to or
contesting, (i) any request by the First Priority Representative or the First
Priority Secured Parties for adequate protection or (ii) any objection by the
First Priority Representative or any other First Priority Secured Parties to any
motion, relief, action or proceeding based on a claim of a lack of adequate
protection or (iii) the payment of interest, fees, expenses or other amounts to
the First Priority Representative or any other First Priority Secured Party
under Section 506(b) or 506(c) of the Bankruptcy Code or otherwise.
Notwithstanding anything contained in this Section and in Section 5.02, in any
Insolvency Proceeding, (x) if the First Priority Secured Parties (or any subset
thereof) are granted adequate protection in the form of additional collateral or
superpriority claims in connection with any DIP Financing or use of cash
collateral, and the First Priority Secured Parties do not object to the adequate
protection being provided to them, then the Second Priority Representative, on
behalf of itself and any of the Second Priority Secured Parties, may seek or
accept adequate protection solely in the form of (A) a replacement Lien on such
additional collateral, subordinated to the Liens securing the First Priority
Obligations and such DIP Financing on the same basis as the other Liens securing
the Second Priority Obligations are so subordinated to the First Priority
Obligations under this Agreement, (B) accrual (but not current payment) of
interest on the Second Priority Secured Obligations, and (C) payment of
reasonable professional fees and expenses of the Second Priority Representative,
and (y) in the event the Second Priority Representative, on behalf of itself and
the Second Priority Secured Parties, seeks or requests adequate protection and
such adequate protection is granted in the form of additional collateral, then
the Second

19



--------------------------------------------------------------------------------



 



Priority Representative, on behalf of itself or any of the Second Priority
Secured Parties, agrees that the First Priority Representative shall also be
granted a senior Lien on such additional collateral as security for the First
Priority Obligations and any such DIP Financing and that any Lien on such
additional collateral securing the Second Priority Obligations shall be
subordinated to the Liens on such collateral securing the First Priority
Obligations and any such DIP Financing (and all obligations relating thereto)
and any other Liens granted to the First Priority Secured Parties as adequate
protection, with such subordination to be on the same terms that the other Liens
securing the Second Priority Obligations are subordinated to such First Priority
Obligations under this Agreement.
     Section 5.05. Avoidance Issues. If any First Priority Secured Party is
required in any Insolvency Proceeding or otherwise to disgorge, turn over or
otherwise pay to the estate of any Loan Party, because such amount was avoided
or ordered to be paid or disgorged for any reason, including without limitation
because it was found to be a fraudulent or preferential transfer, any amount (a
“Recovery”), whether received as proceeds of security, enforcement of any right
of set-off or otherwise, then the First Priority Obligations shall be reinstated
to the extent of such Recovery and deemed to be outstanding as if such payment
had not occurred and the First Priority Obligations Payment Date shall be deemed
not to have occurred. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto. The Second Priority Secured
Parties agree that none of them shall be entitled to benefit from any avoidance
action affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.
     Section 5.06. Asset Dispositions in an Insolvency Proceeding. Neither the
Second Priority Representative nor any other Second Priority Secured Party
shall, in an Insolvency Proceeding or otherwise, oppose any sale or disposition
of any assets of any Loan Party that is supported by the First Priority Required
Lenders, and the Second Priority Representative and each other Second Priority
Required Lenders will be deemed to have consented under Section 363 of the
Bankruptcy Code (and otherwise) to any sale supported by the First Priority
Secured Parties and to have released their Liens in such assets.
     Section 5.07. Separate Grants of Security and Separate Classification. Each
Second Priority Secured Party acknowledges and agrees that (i) the grants of
Liens pursuant to the First Priority Security Documents and the Second Priority
Security Documents constitute two separate and distinct grants of Liens and
(ii) because of, among other things, their differing rights in the Common
Collateral, the Second Priority Obligations are fundamentally different from the
First Priority Obligations and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the First Priority Secured Parties
and Second Priority Secured Parties in respect of the Common Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then the Second Priority Secured Parties hereby
acknowledge and agree that all distributions shall

20



--------------------------------------------------------------------------------



 



be made as if there were separate classes of senior and junior secured claims
against the Loan Parties in respect of the Common Collateral (with the effect
being that, to the extent that the aggregate value of the Common Collateral is
sufficient (for this purpose ignoring all claims held by the Second Priority
Secured Parties), the First Priority Secured Parties shall be entitled to
receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
Post-Petition Interest before any distribution is made in respect of the claims
held by the Second Priority Secured Parties, with the Second Priority Secured
Parties hereby acknowledging and agreeing to turn over to the First Priority
Secured Parties amounts otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the claim or recovery of the Second Priority Secured
Parties).
     Section 5.08. No Waivers of Rights of First Priority Secured Parties.
Subject to Section 2.01(b), nothing contained herein shall prohibit or in any
way limit the First Priority Representative or any other First Priority Secured
Party from objecting in any Insolvency Proceeding or otherwise to any action
taken by any Second Priority Secured Party, including the seeking by any Second
Priority Secured Party of adequate protection or the asserting by any Second
Priority Secured Party of any of its rights and remedies under the Second
Priority Documents or otherwise.
     Section 5.09. Plans of Reorganization. The Second Priority Secured Parties
may propose, vote on, file and prosecute, object to, and make other filings with
regard to, any plan of reorganization, unless such action would directly or
indirectly result in a violation of this Agreement, whether directly by any
Second Priority Secured Party or as a result of confirmation of such plan.
     Section 5.10. Other Matters. To the extent that the Second Priority
Representative or any Second Priority Secured Party has or acquires rights under
Section 363 or Section 364 of the Bankruptcy Code with respect to any of the
Common Collateral, the Second Priority Representative agrees, on behalf of
itself and the other Second Priority Secured Parties not to assert any of such
rights without the prior written consent of the First Priority Representative;
provided that if requested in writing by the First Priority Representative, the
Second Priority Representative shall timely exercise such rights in the manner
requested by the First Priority Representative, including any rights to payments
in respect of such rights.
     Section 5.11. Effectiveness in Insolvency Proceedings. This Agreement,
which the parties hereto expressly acknowledge is a “subordination agreement”
under Section 510(a) of the Bankruptcy Code, shall be effective before, during
and after the commencement of an Insolvency Proceeding. All references in this
Agreement to any Loan Party shall include such Loan Party as a
debtor-in-possession and any receiver or trustee for such Loan Party in any
Insolvency Proceeding.
ARTICLE 6
Second Priority Documents and First Priority Documents
     Section 6.01. Second Priority Documents and First Priority Documents.
(a) Each Loan Party and the Second Priority Representative, on behalf of itself
and the

21



--------------------------------------------------------------------------------



 



Second Priority Secured Parties, agrees that it shall not at anytime execute or
deliver any amendment or other modification to any of the Second Priority
Documents inconsistent with or in violation of this Agreement.
     (b) The First Priority Obligations may be amended, waived, increased,
extended, renewed, replaced, refinanced or secured with additional collateral
(provided that both the First Priority Liens and the Second Priority Liens shall
attach to such additional collateral) without affecting the lien priorities of
the First Priority Liens and the Second Priority Liens, subject to the covenants
in the First Priority Documents and the Second Priority Documents; provided that
no such amendment, waiver, increase, extension, renewal, replacement or
refinancing shall increase the principal amount of the First Priority
Obligations to an amount in excess of the Maximum First Priority Obligations
Amount.
     (c) Until the First Priority Obligations Payment Date has occurred, and
notwithstanding anything to the contrary contained in the Second Priority
Documents, the Second Priority Secured Parties shall not, without the prior
written consent of the First Priority Representative, agree to any amendment,
restatement, modification, supplement, substitution, renewal or replacement of
or to any or all of the Second Priority Documents to (i) shorten the maturity of
the Second Priority Obligations to be sooner than 91 days following the
scheduled maturity date of the First Priority Obligations under the Existing
First Priority Agreement or (ii) impose any amortization payments of principal
in respect of the Second Priority Obligations and/or add any additional
mandatory principal prepayments (or offers to prepay) the Second Priority
Obligations, in each case, prior to the scheduled maturity date of the First
Priority Obligations under the Existing First Priority Agreement.
ARTICLE 7
Reliance; Waivers; etc.
     Section 7.01. Reliance. The First Priority Documents are deemed to have
been executed and delivered, and all extensions of credit thereunder are deemed
to have been made or incurred, in reliance upon this Agreement. The Second
Priority Representative, on behalf of itself and the Second Priority Secured
Parties, expressly waives all notice of the acceptance of and reliance on this
Agreement by the First Priority Secured Parties. The Second Priority Documents
are deemed to have been executed and delivered and all extensions of credit
thereunder are deemed to have been made or incurred, in reliance upon this
Agreement. The First Priority Representative, on behalf of itself and First
Priority Secured Parties, expressly waives all notices of the acceptance of and
reliance by the Second Priority Representative and the Second Priority Secured
Parties.
     Section 7.02. No Warranties or Liability. The Second Priority
Representative and the First Priority Representative acknowledge and agree that
neither has made any express or implied representation or warranty with respect
to the execution, validity, legality, completeness, collectibility or
enforceability of any First Priority Document or any Second Priority Document.
Except as otherwise provided in this Agreement, the Second Priority
Representative and the First Priority Representative will be entitled to manage
and supervise their respective extensions of credit to any Loan Party in

22



--------------------------------------------------------------------------------



 



accordance with law and their usual practices, modified from time to time as
they deem appropriate.
     Section 7.03. No Waivers. No right or benefit of any party hereunder shall
at any time in any way be prejudiced or impaired by any act or failure to act on
the part of such party or any other party hereto or by any noncompliance by any
Loan Party with the terms and conditions of any of the First Priority Documents
or the Second Priority Documents.
ARTICLE 8
Obligations Unconditional
     Section 8.01. First Priority Obligations Unconditional. All rights of the
First Priority Representative hereunder, and all agreements and obligations of
the Second Priority Representative, the Borrower and the other Loan Parties (to
the extent applicable) hereunder, shall remain in full force and effect
irrespective of:
     (i) any lack of validity or enforceability of any First Priority Document;
     (ii) any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the First Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any First Priority
Document;
     (iii) prior to the First Priority Obligations Payment Date, any exchange,
release, voiding, avoidance or non-perfection of any security interest in any
Common Collateral or any other collateral, or any release, amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of all or any portion of the
First Priority Obligations or any guarantee or guaranty thereof; or
     (iv) prior to the First Priority Obligations Payment Date, any other
circumstances that otherwise might constitute a defense available to, or a
discharge of, any Loan Party in respect of the First Priority Obligations, or of
any of the Second Priority Representative, or any Loan Party, to the extent
applicable, in respect of this Agreement.
     Section 8.02. Second Priority Obligations Unconditional. All rights and
interests of the Second Priority Representative under this Agreement, and all
agreements and obligations of the First Priority Representative, the Loan
Parties, to the extent applicable, hereunder, shall remain in full force and
effect irrespective of:
     (i) any lack of validity or enforceability of any Second Priority Document;
     (ii) any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the Second Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or

23



--------------------------------------------------------------------------------



 



     otherwise, or any refinancing, replacement, refunding or restatement of any
Second Priority Document;
     (iii) any exchange, release, voiding, avoidance or non-perfection of any
security interest in any Common Collateral, or any release, amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of all or any portion of the
Second Priority Obligations or any guarantee or guaranty thereof; or
     (iv) any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the Second
Priority Obligations, or of any of the First Priority Representative or any
other Loan Party, to the extent applicable, in respect of this Agreement.
ARTICLE 9
Miscellaneous
     Section 9.01. Conflicts. In the event of any conflict between the
provisions of this Agreement and the provisions of any First Priority Document
or any Second Priority Document, the provisions of this Agreement shall govern.
     Section 9.02. Continuing Nature of Provisions. This Agreement shall
continue to be effective, and shall not be revocable by any party hereto, until
the First Priority Obligation Payment Date shall have occurred. This is a
continuing agreement and the First Priority Secured Parties and the Second
Priority Secured Parties may continue, at any time and without notice to the
other parties hereto, to extend credit and other financial accommodations, lend
monies and provide indebtedness to, or for the benefit of, the Borrower or any
other Loan Party on the faith hereof.
     Section 9.03. Amendments; Waivers. No amendment or modification of any of
the provisions of this Agreement shall be effective unless the same shall be in
writing and signed by the First Priority Representative and the Second Priority
Representative and, in the case of amendments or modifications of Sections 3.05,
3.06, 3.08, 5.02, 5.04, 6.01, 9.03, 9.05 or 9.06 that directly adversely affect
the rights or duties of any Loan Party, such Loan Party.
     Section 9.04. Information Concerning Financial Condition of the Borrower
and the Other Loan Parties. Each of the Second Priority Representative and the
First Priority Representative hereby assume responsibility for keeping itself
informed of the financial condition of the Borrower and each of the other Loan
Parties and all other circumstances bearing upon the risk of nonpayment of the
First Priority Obligations or the Second Priority Obligations. The Second
Priority Representative and the First Priority Representative hereby agree that
no party shall have any duty to advise any other party of information known to
it regarding such condition or any such circumstances. In the event the Second
Priority Representative or the First Priority Representative, in its sole
discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, it shall be under no
obligation (A) to provide any such information to such other party or any other
party on any subsequent occasion, (B) to

24



--------------------------------------------------------------------------------



 



undertake any investigation not a part of its regular business routine, or
(C) to disclose any other information.
     Section 9.05. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, EXCEPT AS
OTHERWISE REQUIRED BY MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT
REMEDIES PROVIDED BY THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK ARE GOVERNED BY THE LAWS OF SUCH JURISDICTION.
     Section 9.06. Submission to Jurisdiction; Waivers. (a) EACH PARTY HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.
     (b) ALL PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE
FULLEST EXTENT THEY MAY LEGALLY AND EFFECTIVELY DO SO (X) ANY OBJECTION THEY MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (A) OF THIS SECTION AND (Y) THE DEFENSE OF AN INCONVENIENT FORUM TO
THE MAINTENANCE OF SUCH ACTION OR PROCEEDING.
     (c) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.07. NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.
     Section 9.07. Notices. Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given shall be
in writing and may be personally served, telecopied, or sent by overnight
express courier service or United States mail and shall be deemed to have been
given when delivered in person or by courier service, upon receipt of a telecopy
or five (5) days after deposit in the United States mail (certified, with
postage prepaid and properly addressed). For the purposes hereof, the addresses
of the parties hereto (until notice of a change thereof is delivered as provided
in this Section) shall be as set forth below each party’s name on the signature

25



--------------------------------------------------------------------------------



 



pages hereof, or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties.
     Section 9.08. Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of each of the parties hereto and each of the First
Priority Secured Parties and Second Priority Secured Parties and their
respective successors and assigns, and nothing herein is intended, or shall be
construed to give, any other Person any right, remedy or claim under, to or in
respect of this Agreement or any Common Collateral. All references to any Loan
Party shall include any Loan Party as debtor-in-possession and any receiver or
trustee for such Loan Party in any Insolvency Proceeding.
     Section 9.09. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
     Section 9.10. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     Section 9.11. Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement. This Agreement
shall become effective when it shall have been executed by each party hereto.
     Section 9.12. Second Priority Representative Actions. Whenever reference is
made in this Agreement to any action by, consent, designation, specification,
requirement or approval of, notice, request or other communication from, or
other direction given or action to be undertaken or to be (or not to be)
suffered or omitted by the Second Priority Representative or to any election,
decision, opinion, acceptance, use of judgment, expression of satisfaction or
other exercise of discretion, rights or remedies to be made (or not to be made)
by the Second Priority Representative, it is understood that in all cases the
Second Priority Representative shall be fully justified in failing or refusing
to take any such action under this Agreement if it shall not have received such
advice or concurrence of the Required Holders, as it deems appropriate. This
provision is intended solely for the benefit of the Second Priority
Representative and its successors and permitted assigns and is not intended to
and will not entitle the other parties hereto to any defense, claim or
counterclaim, or confer any rights or benefits on any party hereto, or impose
any obligation on the First Priority Representative or any of the other First
Priority Secured Parties to inquire as to the advice or concurrence of the
Required Holders received by the Second Priority Representative prior to relying
on the authority of the Second Priority Representative to take any action
permitted hereunder.
     Section 9.13. USA Patriot Act. The Borrower acknowledges that in accordance
with Section 326 of the USA Patriot Act, Deutsche Bank Trust Company Americas,
like all financial institutions and in order to help fight the funding of
terrorism and money

26



--------------------------------------------------------------------------------



 



laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account. The Borrower agrees that it will provide Deutsche Bank Trust Company
Americas with such information as it may request in order for Deutsche Bank
Trust Company Americas to satisfy the requirements of the USA Patriot Act.

27



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.

            Bank of America, N.A., as First Priority
    Representative for and on behalf of the
    First Priority Secured Parties
      By:   /s/ Adam Cady         Name:   Adam Cady       Title:   Managing
Director   

           
Address for Notices:

    Attn:  Joan Mok   Telecopy No.:  415-503-5085      
With a copy to:

    Attn: Anthony Salvador   Telecopy No.:  415-249-5033    

[Intercreditor Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



           
Deutsche Bank Trust Company Americas,
as Second Priority Representative for and
on behalf of the Second Priority Secured Parties

      By:   Deutsche Bank National Trust Company             By:   /s/ David
Contino         Name:   David Contino        Title:   Vice President           
  By:   /s/ Chris Niesz         Name:   Chris Niesz        Title:   Associate   
    Address for Notices:

Deutsche Bank Trust Company Americas
   Trust & Securities Services
60 Wall Street, MS2710
New York, NY 10005
Attn: Deal Manager — Corporate Team
        With a copy to:

Deutsche Bank Trust Company Americas
c/o Deutsche Bank Trust Company
    Trust & Securities Services
25 DeForest Avenue, MS SUM 01-0105
Summit, NJ 07901
Attn: Deal Manager — Corporate Team
   

[Intercreditor Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC.
      By:   /s/ James E. Shields         Name:   James E. Shields       
Title:   Executive Vice President and
Chief Financial Officer     

Signature Page to MoneyGram Intercreditor Agreement

 